BY
THE COURT.
The decree in this case is final. It was rendered on hearing and argument more than two terms since, on an issue regularly made up. It is therefore too late to annul it on motion. We might correct any clerical errors, miscasting or inaccuracies, but cannot declare it void on account of any thing now suggested. It is among the earliest rules of chancery, which have been in force from the time of Lord Bacon, that no decree after enrolment can be reversed, annulled or set aside but on a bill of review for error apparent, or some new matter not known at the time of the decree. However erroneous, therefore, this decree may be in law or fact, it must stand till reversed on appeal or by bill of review. It is not necessary to decide on what may be done on petition, cross bill, or otherwise, in order to prevent injustice being done to the surviving defendant; or what would be the proper course to pursue, on an application by the legal representative of the deceased defendant, or of the complainant. A court of equity is competent to model its process for enforcing a decree according to justice *814and good conscience, but after the term in which it is rendered cannot annul it on motion. The motion is therefore overruled.